DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending for examination.
Applicant’s election without traverse of Species A, claims 1-6 in the reply filed on 02/11/2022 is acknowledged. 
Claims 7-18  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B and C, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Capra et al. (USPGPUB 2014/0257156). In regard to claim 1, Capra discloses a wearable computing device for the wrist and/or forearm (Figs. 4A-4C, 5C-5F, 6C, 7E-7G, 10A-10E, and 11G and associated descriptions; wrist, [0050]; [0080]; [0096]; [0098]; [0122]; [0126]) comprising: a display (element 520/524, Figs. 5D and 5E and associated descriptions; element 744, Figs. 7E and 7F and associated descriptions); a .
In regard to claim 2, Capra discloses the motion sensor is an accelerometer (accelerometer, [0081-0083]; Figs. 5F and 6C and associated descriptions).
In regard to claim 3, Capra discloses the motion sensor is a gyroscope (gyroscope, [0120]).
In regard to claim 5, Capra discloses the attachment member contracts when exposed to electrical current (nitinol wire, [0046]; [0081]; [0135]).
In regard to claim 6, Capra discloses the device further comprises an actuator which contracts the attachment member (motor 220, Fig. 1B and associated descriptions; motor, [0073] and Figs. 5A-5F and associated descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Capra as applied to claims 1-3 and 5-6 above, and further in view of Kinast (USPGPUB 2004/0019288. In regard to claim 4, Capra discloses the motion/ activity sensor comprises an accelerometer, a gyroscope or other devices/ sensors to detect if the patient is sitting, standing, or performing an activity, e.g., walking, running, and the like ([0038-0039]; [0082]; [0088]) but does not specifically disclose the motion sensor is an inclinometer.
Kinast teaches a patient wearable device (Figs. 1-3) comprises an accelerometer and inclinometer may be provided to detect activity and posture of the patient ([0086]).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Capra) to incorporate an inclinometer as taught by Kinast, since both devices are wearable medical devices and one of ordinary would have recognized that the combination of accelerometer and inclinometer can detect activity and posture of the patient (see Kinast). The rationale would have been to obtain more posture and activity information of the brace/ user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791